Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
           In the reply filed 5/14/2021, Applicant has made no amendments.  
Claims 1-3, and 16-22 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Applicant requests that Claim 23 be considered.
	Claims 4-10 and 23 are under consideration. 
It is noted that the Examiner of record has changed.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 and 4/21/2021 were filed after the mailing date of the non-final Office action on 1/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection to the Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (Table 4, p. 15 & p. 16). Applicant is required to amend or delete the embedded hyperlink and/or other form of browser-executable code. For example, “www” can be replaced with “world wide web” as the URL code. See MPEP §  608.01.


Withdrawn Claim Rejections - 35 USC § 103
The prior rejection of Claims 4-10 under 35 U.S.C. 103 as being unpatentable over Beech et al. (WIPO Pat. App. WO 2010/042189 A1; of record in IDS) in view of Lima et al. ("A DNA vaccine encoding genetic fusions of carcinoembryonic antigen (CEA) and granulocyte/macrophage colony-stimulating factor (GM-CSF)", 2005, Vaccine 23, p. 1273-1283; of record in IDS) is withdrawn in order to incorporate the reference of Sung et al., (2004/00233332)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beech et al. (WIPO Pat. App. WO 2010/042189 A1; of record in IDS) in view of Lima et al. (2005, Vaccine 23, p. 1273-1283; of record in IDS).

Regarding claim 4
an expression promotor region;
one subunit of a heterodimeric cytokine (i.e., p40-hIL-12);
a translation modification element (i.e., IRES); 
the other subunit of a heterodimeric cytokine (i.e., p35-hIL-12); 
another translation modification element (i.e., IRES); and
a final cytokine (i.e., hIL-21).
However, in regard to claim 4, Beech does not teach ipsis verbis, however, that following the second translation modification element is a genetic adjuvant such as GM-CSF.  Beech, however, does teach the vectors of the present invention comprise polynucleotides encoding immunomodulatory proteins, wherein the proteins can be selected from IL-12, IL-21, and GM-CSF (para [0009]).  Beech also teaches that the combination of IL-12 and GM-CSF engineered expression in dendritic cells can enhance antitumor responses and suppress tumor growth in cancer cell models, and that GM-CSF acts as an adjuvant (para [0386] – “GM-CSF also enhances the capacity of dendritic cells to process and present antigens”).  Because Beech teaches that GM-CSF can be one of the proteins expressed from the expression vectors of his invention, and because Beech explicitly teaches that IL-12 and GM-CSF expressed concurrently in dendritic cells can result in decrease antitumor activity, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to substitute the hIL-21 cytokine expressed after the second IRES sequence with GM-CSF, which could then act as an adjuvant for tumor antigens presented by the dendritic cells. 
Beech, however, does not teach an expression cassette comprising GM-CSF fused to a tumor antigen.
 claim 4, Lima teaches a plasmid vaccine comprising GM-CSF fused to the tumor antigen CEA (abstract), and that GM-CSF can act as an adjuvant (p. 1273, col 2, para 2).  Lima also teaches that this fusion plasmid, when transfected and expression from cancer cells, resulted in greater antitumor efficacy than CEA alone or GM-CSF alone (p. 1279, col 2, para 3 – p. 1280, col 2, para 1; Fig. 5B; p. 1281, col 2, last paragraph).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the GM-CSF polynucleotide fused to a plasmid vector taught by Beech with the CEA-GMCSF fusion polynucleotide taught by Lima.  Lima teaches that fusing GM-CSF, which acts as an adjuvant, to the CEA polynucleotide in a plasmid vector can enhance the effects of the expressed CEA antigen in immune response, and one of ordinary skill in the art would have been motivated to substitute the GM-CSF polynucleotide taught by Beech with the CEA-GMCSF fusion polynucleotide taught by Lima because doing so would have further enhanced immune response in cancer immunotherapy by generating an antigen-specific immune response. Finally, in regard to the use of CEA as the tumor antigen, Lima teaches that this would have been an obvious choice because CEA is overexpressed by many common cancers and is an attractive target for cancer vaccine approaches (p. 1273, Introduction, p. 1281, Discussion).
	 One skilled in the art would have a reasonable expectation of substituting the GM-CSF polynucleotide fused to a plasmid vector taught by Beech with the CEA-GMCSF fusion polynucleotide taught by Lima because Lima teaches that the CEA-
	Regarding claim 5, Beech also teaches that the promoter can be an SV-40 promoter or a mammalian PGK promoter (para [0187]).  And while Beech does not teach ipsis verbis simian or human CMV promoters, Beech does teach that the promoter can be a mammalian CMV promoter, which reasonably encapsulates both the simian and human CMV promoters (para [0187]).
	Regarding claim 6, as stated supra, Beech teaches that the heterodimeric cytokine is IL-12.
	Regarding claim 8, as stated supra, Beech teaches that the translation modification element is an IRES.
	Regarding claim 10, as stated supra, Lima teaches the antigen is a CEA fragment, which according to the primers used by Lima (p. 1274, Plasmid DNA constructs) comprises the CAP-1 peptide sequence (i.e., YLSGANLNL).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 5/14/2021 are acknowledged.
First, Applicant argues that Beech fails to teach an antigen fused to GM-CSF, and although Lima teaches a CEA antigen fused to GM-CSF, there would not have been a reasonable expectation of success in combining the CEA-GM-CSF fusion of Lima with the expression vector of Beech. Specifically, Applicant argues that Lima 
Second, Applicant argues that the inventor demonstrates efficacious anti-tumor treatment by administrating expression plasmids comprising IL-12-Flt3L-OVA and IL12-Flt3L-NYESO1.
Finally, Applicant argues that Claim 5 is directed to constitutive promoters, which Beech teaches the requirement of a conditional promoter operably linked to the IL-12 subunits. Therefore, Applicant argues that Beech teaches away from the claimed multicistronic vector encoding IL-12 subunits linked to a constitutive promoter.
Applicant's arguments have been fully considered but they are not persuasive. 
In response to Applicant's first argument regarding a potential immune response against the CEA-GM-CSF fusion proteins produced by the taught vector, Applicant’s piecemeal analysis of Lima et al., relies on a specific intended use of the claimed vector, wherein the expression plasmid is administered multiple times over the course of several weeks such that anti-GM-CSF antibodies are generated (see p. 1275, Methods section 2.6 of Lima). Nevertheless, as acknowledged by Applicant, Lima provides an alternative embodiment where the CEA-GM-CSF is administered a single time. Note that the “single intratumoral injection” embodiment is also taught by the primary 
Second, in regard to Applicant’s arguments that the expression plasmids comprising IL-12-Flt3L-OVA and IL12-Flt3L-NYESO1 exhibited efficacious anti-tumor activity, the results presented by the Applicant are not commensurate in scope with the claimed expression plasmids encoding any heterodimeric cytokine and any adjuvant/antigen fusion protein. MPEP 716.02(d), states that unexpected results must be commensurate in scope with the claimed invention.
Finally, in regard to Applicant’s arguments regarding the use of a constitutive promoter as per claim 5, although Beech does not provide a preferred embodiment of a of constitutive human CMV promoter, Beech explicitly teaches “a vector expressing IL-12, either constitutively or conditionally, (that) is injected intratumorally to the subject” [0393], see also [0392, 0394-0398]. The MPEP 2123 (I) states that patents are relevant all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. In instant case, the constitutive promoters taught by Beech are typical sequences found in the vaccines art and appear throughout the specification.  Applicant is reminded that preferred embodiments are not the only teaching of a reference. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Furthermore, in response to Applicant's arguments that Beech teaches away from the claimed invention, MPEP 2145,X(D1) states that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In other words, although Beech teaches the advantages of safety and timing for conditional expression plasmids, this is in in the context of cell-based therapies, not necessarily with respect to the direct intratumor inject of the vector. In this later case, it would have been obvious to use an expression plasmid with a 


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Beech et al. (WIPO Pat. App. WO 2010/042189 A1; of record in IDS) in view of Lima et al. (2005, Vaccine 23, p. 1273-1283; of record in IDS), as applied to claim 4, in further view of Sung et al. (2004/0023332, filed 3/15/2001)

As discussed previously, Beech in view of Lima suggest an expression plasmid comprising an IL-12p40 subunit, an IL-12p35 subunit, and a GM-CSF fusion with CEA.
However, Beech is silent with respect to the IL-12p35 subunit followed by an IRES followed by the IL-12p40 subunit.
In regard to claims 7 and 9, Sung teaches expression plasmid comprising IL-12p35 subunit followed by an IRES followed by the IL-12p40 subunit ([0113-0115], see Fig. 4).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the expression plasmid comprising an IL-12p40 subunit, and IRES and an IL-12p35 subunit as taught by Beech, and substitute the expression plasmid comprising an IL-12p35 subunit, and IRES and an IL-12p40 as taught by Sung with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Sung because placing the IL-12p40 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 5/14/2021 are acknowledged and have been addressed supra.

	
	
New Claim Objections
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the prior art does not teach nor reasonably suggest the fusion proteins comprising the amino acid sequences of SEQ ID NOs: 14, 16, or 18. Instant SEQ ID NOs encode for three fusion proteins comprising a tPA signal sequence, a extracellular domain Flt3 ligand, a serine-glycine linker, and variants of a NYESO-1 antigen.




Conclusion
No claims are allowed.

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR S LEONARD/Examiner, Art Unit 1633